Citation Nr: 1504805	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2007 rating decision, by the Cleveland, Ohio RO, which denied the Veteran's claims of entitlement to service connection for a back disorder and service connection for a neck disorder.  

In September 2012, the Board remanded the case for additional evidentiary development and consideration.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in February 2013.  Review of the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A chronic back disability was not manifested during the Veteran's active military service or for many years thereafter; nor is there competent evidence relating any current back disability to service.  

2.  A neck disability was not demonstrated in service or within one year of separation from service; the Veteran's current cervical spine (neck) disability is not attributable to his military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a back disorder that is the result of disease or injury incurred in or aggravated by active military service; arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2.  The Veteran does not have a neck disability that is the result of disease or injury incurred in or aggravated by active military service; arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in June 2007 from the RO to the Veteran which was issued prior to the RO decision in September 2007.  Additional letters were issued in October 2012 and November 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and he has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination report reflects that the examiner solicited a history and complaints from the Veteran, examined the Veteran, provided diagnoses consistent with the record, and included opinions necessary to decide the issues addressed herein.  Therefore, the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  

II.  Background

The service treatment records (STRs) reflect that the Veteran was seen on January 12, 1966, for complaints of back pain; the Veteran indicating that he was carrying heavy cartons the previous day and subsequently noted the onset of mid-low back pain that increased with bending.  He was treated with heat and medication.  On January 18, 1966, the Veteran was again seen for complaints of backache.  On the occasion of his separation examination in September 1966, the Veteran did not report any problems with his joints; clinical evaluation of the neck and spine was normal.  

The Veteran's claim of entitlement to service connection for back and neck disabilities (VA Form 21-526) was received in May 2007.  Submitted in support of the claim were treatment records from Dr. B. Kipp Hall dated from October 1999 through December 1999 reflecting a diagnosis of and treatment for cervical and lumbosacral sprain/strain.  These records indicate that the Veteran was seen in October 1999 with complaints resulting from an injury he experienced while working on October 11, 1999, when 20 bags, weighing approximately 30 pounds each, fell from a height of 6 to 8 feet, landing on his neck and upper back area.  He stated that the bags caused him to fall to the floor causing a twisting in his back.  It was noted that the Veteran had experienced two previous work-related injuries in the previous couple of months--on August 3 and on August 23, 1999, he was struck by falling bags.  It was further noted that the complaints the Veteran made at the time of his visit were similar to the complaints after those injuries.  Following an examination, the Veteran was given a diagnosis of a cervical and lumbosacral sprain/strain injury.  The examiner stated that it was possible that the degenerative joint disease noted in the cervical spine and the spondylosis noted in the lumbar spine had been aggravated by these injuries.  

Also submitted in support of the claim were VA progress notes dated from July 2003 to March 2007, which show that the Veteran received clinical attention and treatment for chronic neck pain, diagnosed as osteoarthritis of the neck.  

Received in May 2008 was a Disability Determination and transmittal form as well as a copy of a decision from the Social Security Administration dated in June 2006.  These records show that the Veteran was found to have become disabled beginning October 1, 2003, due to visual disturbance and disorders of the back.  The pertinent diagnosis was mechanical pain, likely the result of degenerative disc disease of the cervical spine.  Among these records is a disability assessment report, dated in August 2003, indicating that the Veteran had had chronic neck pain since 2000.  The Veteran reported that he had to use workers compensation four times when products fell off of tall shelves at work hitting him in the back and neck.  The pertinent diagnoses were pain disorder associated with depression and a general medical condition; and chronic neck and back pain.  Also submitted as part of the SSA decision was a medical report from Dr. Peter Maurus, dated in October 2003, who reported that he evaluated the Veteran for complaints of neck pain.  Following a physical examination, the examiner noted that the Veteran had significant neck pain most likely representing severe arthritis of his cervical spine.  The examiner opined that the Veteran was disabled and unable to perform any significant work due to his cervical spine disorder.  

Received in June 2008 were VA progress notes dated from July 2003 to February 2007 which show that the Veteran received treatment for ongoing neck and back pain.  The Veteran was seen at a VA clinic in July 2003 to establish care and for evaluation of neck and back pain.  It was noted that the Veteran had known degenerative joint disease of the spine with chronic neck and low back pain.  At that time, he attributed his low back pain to an injury while at work in 1999, where a pack of grocery bags fell on his head and neck; he did not recall any particular injury to the low back.  The assessment was osteoarthritis of the spine.  

Received in June 2009 was a statement from the Veteran wherein he explained that he did not fall off of a missile; rather, he stated that the wing of a missile fell off, hitting him on the head and back.  The Veteran related that while he did not go to the hospital, he nevertheless suffered an injury to his back and neck.  The Veteran indicated that he suffered from back and neck pain throughout his period of military service.  The Veteran stated that he did not report any problems at discharge because he did not want his separation to be held up; however, he continued to experience back and neck pain after service.  The Veteran further maintained that doctors have noted that a 1999 work-related injury was simply a re-injury of the problems that began in service.  

The Veteran was afforded a VA examination in October 2012.  He reported that, during service in 1964, he crawled on top of a missile which rolled on the ground and hit him on the back and neck, and knocked him down.  At that time, he did not seek treatment.  The Veteran reported that later on, while stationed at Fort Hayes, a canopy fell over the cab of a truck and jarred his back.  At that time, he sought treatment and was given medication.  The doctor indicated that he would have to have surgery; as a result, he left the military.  The Veteran related that, after service, he worked at a merchandise warehouse for 18 years and subsequently as a warehouseman for 11 years; he drove forklifts, loaded trucks and pulled orders.  The Veteran indicated that he began experiencing neck and back pain after bags fell on him around 1988 or 1989; he was out of work for about 3 months.  The Veteran reported that, when he sought treatment, a doctor told him that the back problems may be from an old injury.  The Veteran indicated that he currently suffers from low back pain, which radiates to the hips; he also has problems with stiffness.  

Following a physical examination, the examiner reported diagnoses of lumbar spondylosis and cervical spondylosis.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the evidence of record does not support a neck injury in service.  He noted that the evidence of record does support a back injury in 1966, but does not record this as sufficient to require ongoing treatment following the initial treatment.  The examiner also noted that the Veteran does report that he continued to have back and neck pain after the in-service incident; however, he observed that the symptoms did not preclude his physical labor as a warehouseman, nor require ongoing treatment.  The examiner further noted that, after a work-related injury in 1999, the Veteran reported that his symptoms were related to that event.  Although the Veteran reports that he was told the work injury may have aggravated an old condition, the evidence does not support that this was specifically or possibly related to the event in 1966.  The examiner noted that the evidence of record supports that the Veteran functioned without a chronic disability until the 1999 work related event at which time he was found to have degenerative changes compatible with his age.  The examiner concluded that the evidence does not support an ongoing chronic condition in the neck or back following service; therefore, he also concluded that it was less likely than not that his current symptoms or the condition of degenerative changes in the back and neck were related to his military service or the related injuries, including those he described and that were noted in the service treatment records.  

Received in November 2012 were treatment reports from Dr. B. Kipp Hall, dated from October 1999 to May 2000, showing treatment for chronic back and neck pain.  These records are duplicates of reports previously submitted.  

III.  Analysis

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection will be presumed for certain chronic diseases, such as arthritis, if they were manifest to a compensable degree within the year after active service. That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

A.  Back Disability

After review of the evidentiary record, the Board finds that service connection is not warranted for a back disability.  While the STRs reflect that the Veteran received treatment for back pain in January 1966, the remainder of the STRs is completely silent with respect to any complaints or findings of a chronic back disability.  A medical history form prior to separation in September 1966 was also negative for any complaints of a back disorder; clinical evaluation of the spine was normal.  The first clinical documentation of the onset of a chronic back disorder was in October 1999, some 33 years after service separation.  (The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).)  

In addition, while the Veteran has a current diagnosis of lumbar spondylosis, there is no competent evidence indicating that there is a relationship between the Veteran's current back disorder and active military service.  The Veteran has not submitted any competent evidence of a nexus to service.  Indeed, following a VA examination in October 2012, the VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that while the evidence of record does support a back injury in 1966, it did not require ongoing treatment following the initial treatment.  The examiner also noted that the Veteran reported that he continued to have back and neck pain after the in-service incident; however, he observed that the symptoms did not preclude the Veteran's physical labor as a warehouseman, nor required ongoing treatment.  The examiner further noted that, after a work-related injury in 1999, the Veteran reported the etiology of his symptoms was related to that 1999 event.  The examiner noted that the evidence of record supports that the Veteran functioned without a chronic disability until the 1999 work-related event at which time he was found to have degenerative changes compatible with his age.  The examiner concluded that the evidence did not support an ongoing chronic condition in the neck or back following service; therefore, he also concluded that it was less likely than not that his current symptoms or the condition of degenerative changes in the back and neck were related to his military service, including those the Veteran described and that were noted in the service treatment record.  In light of the foregoing, the Board finds that there is no competent evidence that the Veteran's back disability was the result of disease or injury incurred in or aggravated by military service.  

To the extent that the Veteran asserts that his back disability was attributable to service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the relationship between a current back disability and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, while the Veteran is competent to describe his in-service symptoms, as well as his current symptoms, the Board accords his statements regarding the etiology of his disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between service and his current back disorder. In contrast, the October 2012 VA examiner provided a detailed rationale in support of his opinion that the current back disorder was not related to service, and cited to the relevant evidence.  For this reason and the reasons discussed above, the October 2012 VA examiner's opinion is the most probative evidence of record.  See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  Absent competent evidence of a causal nexus between a current disability of the back and service, the Veteran is not entitled to service connection.  

Given the absence of complaint or treatment until years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's current back disorder is not the result of disease or injury incurred in or aggravated by service, and there is no evidence of a nexus between the post-service diagnoses and active service.  As such, the Veteran's claim for service connection for a back disability must be denied.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for a back disability.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

B.  Neck Disability

After review of the evidentiary record, the Board finds that service connection is not warranted for a neck disability, currently diagnosed as cervical spondylosis.  Significantly, the STRs are completely silent with regard to any complaints or findings of a neck injury or disorder.  In fact, at the time of his separation examination in September 1966, clinical evaluation of the neck was normal and the Veteran denied having any joint problems at that time.  The first clinical documentation of the onset of a chronic neck disability was in October 1999, more than 33 years after service separation.  (The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).)  

In addition, while the Veteran has a current diagnosis of cervical spondylosis, there is no competent evidence indicating that there is a relationship between the Veteran's current cervical spine disorder and active military service.  The Veteran has not submitted any competent evidence of a nexus to service.  Rather, following the VA examination in October 2012, the VA examiner reviewed the medical records, examined the Veteran, and offered his opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  On the contrary, the examiner attributed the Veteran's current neck disorder to a post-service employment injury.  In that regard, the examiner noted that the evidence of record does not support a neck injury in service.  The examiner noted that the evidence of record supports that the Veteran functioned without a chronic disability until the 1999 work-related event at which time he was found to have degenerative changes compatible with his age.  The examiner concluded that the evidence did not support an ongoing chronic condition in the neck following service; therefore, he also concluded that it is less likely than not hat his current symptoms or the condition of degenerative changes in the neck were related to military service.  Absent competent evidence of a causal nexus between a current disability and service, the Veteran is not entitled to an award of service connection.  

To the extent that the Veteran asserts that his neck disability is attributable to service, there is a remarkable lack of corroborative evidence.  (See Buchanan v. Nicholson, 451 F.3d 1331 (2006), the absence of medical evidence may be considered.)  He is competent to report symptomatology and when it occurred.  The Court has noted that symptoms, not treatment, are the essence of continuity of symptomatology.  However, the Court has also noted that in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In this case, any assertions of symptoms during service and thereafter are in conflict with the clinical findings during service, especially at separation, and the Veteran's specific denial of pertinent history during service.  Here, the Board is not presented with a mere absence of contemporaneous records.  Rather, the Board is presented with normal findings and the Veteran's specific denial of pertinent history in September 1966.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that "negative evidence" could be considered in weighing the evidence).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neck disorder.  38 U.S.C.A. § 5107(b) (West 2002); see also 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for a back disability is denied.  

Service connection for a neck disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


